THE WEITZ LAW FIRM, P.A.
                                                                        Bank of America Building
                                                                   18305 Biscayne Blvd., Suite 214
                                                                          Aventura, Florida 33160


December 6, 2019

VIA CM/ECF
Honorable Judge Katherine Polk Failla


                                                          MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square - Courtroom 618
New York, New York 10007

               Re:    Norris v. RET Venture Ltd., d/b/a Route 66 Smokehouse, et al.
                      Case 1:19-cv-06638-KPF

Dear Judge Failla:

       The undersigned represents the Plaintiff in the above-captioned case matter.

        The Initial Pretrial Conference in this matter is currently scheduled for December 16, 2019,
at 4:30 p.m., in Your Honor's Courtroom. However, Plaintiff’s counsel has an important family event
which requires attendance and being in Florida on that day.

            Therefore, it is hereby respectfully requested that said Conference be adjourned 30 days
to a date in mid-January, or any other date most convenient to the Court.

       This is the undersigned counsel's first request for adjournment, to which opposing counsel has
consented. Thank you for your consideration of this adjournment request.

                                             Sincerely,

                                             By: /S/ B. Bradley Weitz
                                                B. Bradley Weitz, Esq. (BW 9365)
                                                THE WEITZ LAW FIRM, P.A.
                                                Attorney for Plaintiff
                                                Bank of America Building
                                                18305 Biscayne Blvd., Suite 214
                                                Aventura, Florida 33160
                                                Telephone: (305) 949-7777
                                                Facsimile: (305) 704-3877
                                                Email: bbw@weitzfirm.com
Application GRANTED. The initial pretrial conference is hereby ADJOURNED
to January 14, 2020, at 10:00 a.m. There will be no further adjournments
of this conference.

Dated:   December 9, 2019         SO ORDERED.
         New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
